MEMORANDUM **
Jean Johnson appeals the district court’s affirmance of the Commissioner of the Social Security Administration’s denial of her claim for disability and disability insurance benefits under Title II of the Social Security Act.1 We have jurisdiction under 28 U.S.C. § 1291, and we affirm. Because the parties are familiar with the facts, we do not recount them here.
The ALJ properly rejected Johnson’s testimony of disabling pain by providing clear and convincing reasons and making specific findings.2 The ALJ’s reasons clearly related to Johnson’s statements about her pain, to the extent she claimed the pain rendered her disabled. Johnson’s testimony that she thought she could still work as a production scheduler, her physicians’ statements that she was able to work and that she should return to work, and the fact that she was not demoted because of an inability to work as a production scheduler were clear and convincing reasons to reject her testimony of disabling pain. The ALJ did not need to account for the fifteen-minute breaks Johnson took every hour in vocational rehabilitation because she would not have required such breaks in her past relevant work of production scheduler. Johnson’s depression would not have prevented her return to work because her symptoms were related to loss of work and not expected to last longer than a year.3
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. 42 U.S.C. § 423 ei seq.


. Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir.1993); see Bunnell v. Sullivan, 947 F.2d 341, 345-46 (9th Cir.1991) (stating that findings are sufficiently specific when they allow a reviewing court to conclude that the ALJ did not arbitrarily reject a claimant’s pain testimony).


. See 42 U.S.C. § 1382c(a)(3)(A) (providing that a claimant is not considered disabled unless a physical or mental impairment that *808can be expected to last for at least twelve months prevents her from engaging in any substantial gainful activity).